OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                          AUSTIN




Honorable Sac 0. Fender                   /
County Attorney
?lsher County
Roby, Texas


Dear Sir:




                                   ,‘of money in the
                                   the order of the
                                 invested in Fisher
                                  s to be due on the
                                  bear interestat
                              per annum rrom date or
                              8e tie oounty olerk ir
                                   to forthwith insue
                                a r0r the mount 0r
                                he CourthouseSinking
                                 y 16, 1941, and on
                                 be held in the Court-
                                 estment, the oountr
               e authorized to transfer oald amount
              rom the Courthouse Sinking Fund to the
                          to-wit, #1,&50.00 to eaoh
    of the r0ur colosliaeiiners*
                               ~reoin0t.s.~
       The foregoing quotation representsan order passe& by
the Commisrlonerr'Oourt or Fisher OOunty, Texae, on June 10,
1940. Your question being:
       *Ia such an investment of the surplus money in
    the sinking fund authorised by the Constitution
    and Statute* of this Statetm'
Honorable Joe 0. FenAer, pa$e #t




           In aAAition to the abwe quoted qusstion, y,oaeslcour
opinion m oha r0ii0dng:
        *Ir such a tranefer or run48 is unauthorissd,
     are the bonduen of the .eqmty alert and the
     oounty treasurer 1l.a
                         ble therMor?*
          We sail your attention to Artlole 079 oi Vernon~s -0.
tated Civil Statutss,uader Tltls ES, Chmpter S, girin(las its
Seneral he8Aing - BonAs, Oounty, l6anicripml,  Eta. Thl6 artiole
speoiiisallyenumeratei certain seourltissas being elig$ble
ror investment0r sihkiag runds. It boss aot mahe aligibfm
rarrmnts or any kind. Ohmpter S of Title SS, uader the general
heading - Siakiag FuJsIS,Intestsmts, Eta., Article 836, Vorn-
c m’sAsr mtmted 0ir i.lStmto tu, a gmfalnumerates the type or
8eouritieawhitahshall be eligible ior lnreatmentoi sinkinS
runds. Aad, as in the prsaediegmsntioned artiole, rmrrant8
arcanot lamed. It is, therefore.oar opinion that the oonten-
plated lnrestaent,as reileote4 br the abws quote4 order or
the Ossmiosiohers*hurt, is uaautherired.
           Without further &luoaseioawe think this dieposes OS
ppurtire      question.
        with regasd to ths liability r0r suoh a trmsrer or in-
         or rundo,we rerer you to Artiolu 839 and WC or chap-
ve,estaeat
ter 8, Title SS, Yunon?s Annotated Oiril Statutes, and ulidsr
the rir8t numtioaed artfale us rfld that ths Legislsture ha*
expresslyisrbiddsn any o,ityor oouatl treasurer to honor aql
Arart rrom the iaterest au& sinkinS turls prorIde ror any of
the bonds 0r mm3 eitr or county. e-es& rar the xtumtme of Dar-
ing the interuet on shah bonds bk rsAe-&nln~ tbs &a;   ar for- -
invests@st ia sush securitiesas ma be mtidsd b lasir-s
suocu4iag ii&~     e x wuslyP- OdT ~’
                                    lsT h~
                                         e-pf-
                                            ena -y-o r ma y
treasumr rtra shall tiolata~thsprovlsions~ofArtidle SSO. A%%-
ale Ml rsads, la part, as rt3i~i3wa~
        * * + * Whenever the soports or a* treamner
     show that he has direrted maid rtlBd8 T * * the
     AttOrnoy olpneralor the District Attommy af t&s
     Aiatriot In whiah such trsasunr sesMes, or ommty
     attorney la sountiu in which thwe in a0 AiatrNQ
     attorm pkotiaeu by lai. shall thereupon lastituts
     suit a&rst mob txeamrer     ma& his orrioialbbb&la-
     mea rot the asmust of BROW penaX$y aad or said fMd8
     110&i+ex%ea. * * *-
Eoaorable Zce 0. Fmder,     page #S




        We think this answers four questionwith rsferenee    to
the liability of the bondsmen 'Ozthe aount,y treaatarer for iga~+
iq   warrants agriast   the R#A #mA BriAg8 FuaA for the purpose
0r plaaing nm       la the ~ourthease alaking mud.
        It 18 not olur In law just what the liability of the
Bounty &ark would be under such airaumstmaes. It appears
that his oapaolty in this oonneetion is uerely rmfnisterial,
aad that the Isstmnoe of warrants by him as iastruetedbr the
Commissioners~Court Aces not Aireotly work a Airersioa et the
fuads la the austody of the county treasurer. Xowwer, we are
inaliaed to the view that mch offleers, as knmiagly partisi-
pate in an action which stentusllyeifectuatesa Ai+ersIon s.f
funds, would be liable on their orrioial bog&.  Is the aase or
MuDanal TO. Farms, 56 f3.W.MS, the oourt aalA
         “A county treasurer wha, euoraising good iaith
      and proper awe,  pays sa iavslid oouatr warrant,
      is not liable to the county thereror.*
        The import of this statemeritseems to be th8t the duty
or Aetermfningthe  ealidlty oi a warrantam8 not rest solely
upon the oountf treasurez, an& in logioal sequence the aoeoaat-
ability and liability oould be trsaed bask through such oiiiurs
as put in motion the instrumentwhiah made possible the direr-
sion. Consideringthis language Ia coaaeotlonwith that usa
In the ceae or FaAgett vs. Young County, 804 8.3. 1046, wherein
tha court stated;
          "where a county fudge approves rlotitious olaims
      against the couuty an *rhiohthe county olerk isrued
      warranta,on whloh In turiuthe county tr8asurer
      IasueA oheaks, whloh after payeea* slgruttlres were
      forged, the aeunty depositorybsnlcpaid anA tba
      county cammIsafoners,after the Aiseoyery Of the
      rraud, took no steps to hold the bank aoocunbble,
      the bank's payamnt was not the mole pro&sate oause
      0r loss, and all snoh orrlaers Pra OiAtl ant3
                                           L-p-
      severally lia5TG ViZis?os.W (lJiG.Srsaor ng owe)
wa reach the conelusifm~thstthe county alerk or hi6 bonAsmn
wot114likewise be liable ior anl 6fTersiOA of'the funds, th@Qgh
In the austody of the oousty treasurer, and ulnae solohliability
Honorable foe 0. Tender, paf3e/(I




is not a8 dear out a8 tInatimposed upon the runty tmaarer,
we think the deyee of llabilitgfallid.gupon the county alerk
will be oontrellsd by the faote la ench pe.rtieular
                                                  ewe.
        Trusting   that   the foregoing aati~afactorilg   amwers
your inquiry, we arc




                                                                   COMMrrrE